Me. Ciiiee Justice BeaNtlt:
I concur.
Mr. Justice MiiburN:
I concur in tbe result as reached by my associates as to the charge made against Mr. Weed connected with the matter of the sale of real estate to Mr. Mayer. I am much impressed with the force of Me. Justice. Pigott's views and of the decisions and opinions of the other courts which support the position taken by the majority of this court. But I am not convinced that this court may, in this proceeding, find the respondent guilty of a felony without at least an attempt to prosecute him before a court competent to render a judgment of conviction. To find a lawyer guilty of an act involving moral turpitude, the act being felonious, and to mark him as a felon without an attempt at a trial, is not, in my opinion, embraced within the power conferred upon this court by Subdivision 5 of Section 402 of the Code of Civil Procedure. The adjudicated eases of this state have not gone to that extent, as I think. I am not fully satisfied that the said subdivision was intended to confer upon this court the power to adjudge a man guilty of a felony without at least an attempted trial in a competent trial court.
But it is not necessary for me, in arriving at a determination as to my duty in this case, to agree with the courts, that have held views opposed to mine. A careful examination of the record shows that Mr. Weed failed to act with the good faith which should characterize a trustworthy attorney and a member of this bar in relation to the matter of the sale of the said land after he had received the last money which was paid to him by Mr. Mayer. Assuming that the respondent’s intentions, although sadly mistaken, were honest at the time that he made the contract to sell the land, and all along up- to and including the time when he received the last payment of money thereon, one cannot in any wise excuse his behavior toward Mr. Mayer since the date of the last payment. • TIis conduct was one of deception. If he became embarrassed because of the depreciation of the value of real estate and of financial distress, he had *517a plain and evident duty, to-wit, to disclose to1 liis unfortunate vendee the true circumstances of the case. His failure to acquaint Mr. Mayer with the truth, and his evident purpose to keep him in darkness as to the facts, disclose to me such a want of the true conception of a fair-minded man’s duty to one dependent upon him for the truth, that I cannot avoid the conclusion that the charge as made against him in respect of this matter, so far as it charges him with a want of good faith, is sustained; and for this reason, and for this reason alone, without any finding as to his intent' at the time he contracted to sell tlio property or received the money, I concur in the result as reached by the majority of this court.
I comeur in the opinion! of the court as to the findings, reasons, and conclusion in respect of the other charges upon which the respondent lias been found guilty.